Citation Nr: 0736094	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  04-18 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 
percent for favorable ankylosis of the lumbar spine, status 
post laminectomies and fusion.

2.  Entitlement to an increased evaluation for patellofemoral 
syndrome of the left knee with osteoarthritis, initially 
evaluated as 10 percent disabling and assigned a 20 percent 
disability rating effective April 17, 2007.  

3.  Entitlement to a compensable evaluation for 
patellofemoral syndrome of the right knee, on appeal from the 
initial grant of service connection.

4.  Entitlement to an increased evaluation for residual scars 
of the lumbar spine, initially assigned a noncompensable 
rating and assigned a 10 percent disability rating as of 
December 7, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1996 to May 
2003.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In her May 2004 substantive appeal, the veteran requested a 
BVA hearing at a local office before a Board member.  While 
this request was still pending, the veteran withdrew her 
appeals.  Therefore, the Board considers her request for a 
hearing withdrawn.  

In June 2007, the RO in Louisville, Kentucky, increased the 
initial disability rating from 20 percent to 40 percent.  
Because this rating decision did not award the maximum 
benefit available, the issue remains on appeal until 
withdrawn.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDING OF FACT

In November 2007, the veteran notified the Board, in writing, 
that she wished to withdrawn her pending claims of 
entitlement to increased ratings for favorable ankylosis of 
the lumbar spine, status post laminectomies and fusion; 
patellofemoral syndrome of the left knee with osteoarthritis; 
patellofemoral syndrome of the right knee; and residual scars 
of the lumbar spine


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal for the 
issues of entitlement to increased ratings for favorable 
ankylosis of the lumbar spine, status post laminectomies and 
fusion; patellofemoral syndrome of the left knee with 
osteoarthritis; patellofemoral syndrome of the right knee; 
and residual scars of the lumbar spine have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The appellant has withdrawn her appeal of 
the increased ratings claims for favorable ankylosis of the 
lumbar spine, status post laminectomies and fusion; 
patellofemoral syndrome of the left knee with osteoarthritis; 
patellofemoral syndrome of the right knee; and residual scars 
of the lumbar spine.  Hence, there remains no allegation of 
error of fact or law for appellate consideration regarding 
these claims.  Accordingly, the Board does not have 
jurisdiction to review the appeal as to these claims, and 
they are dismissed.


ORDER

The appeal is dismissed.

____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


